Citation Nr: 1646911	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-09 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 4, 2008, for the award of service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1992 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The Veteran requested a hearing before a Veterans Law Judge in connection with his appeal.  In September 2016, she was notified that a hearing was scheduled for November 2016 and a reminder was sent to her in October 2016; however, she failed to appear for the hearing.  Her request for a hearing is deemed withdrawn because she did not seek to reschedule the hearing or provide good cause for the failure to appear.  38 C.F.R. § 20.704 (e) (2015).

The Board notes that additional evidence was associated with the record since the Agency of Original Jurisdiction (AOJ) most recently adjudicated the Veteran's claim in the March 2013 statement of the case.  However, as such is not relevant to the instant claim and the Board herein grants the earliest possible effective date, namely the day after her separation from service, for the grant of service connection for migraine headaches, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran separated from military service on January 12, 1999, and VA received her original claim for service connection for headaches on April 29, 1999.

2.  An August 1999 rating decision denied service connection for migraine headaches; however, as such was sent to an incorrect address, the Veteran did not receive notice of it.

3.  The Veteran's claim for service connection for headaches has been pending since April 29, 1999, and the evidence of record reflects that such disorder manifested during her military service.


CONCLUSION OF LAW

The criteria for an effective date effective date of January 13, 1999, but no earlier, for the grant of service connection for migraine headaches have been met.  38 U.S.C.A. §§ 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant an effective date of January 13, 1999, herein constitutes a complete grant of the benefits sought on appeal as such is the earliest possible effective date under VA regulations, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

By way of background, the Veteran separated from military service on January 12, 1999, and filed her original claim for service connection for stress headaches, which was received on April 29, 1999.  At such time, she provided an address of 13550 Foothill Blvd., #10, in Sylmar, California.  Thereafter, in May 1999, the RO notified the Veteran at such address that her claim had been received and advised her of the evidence and information necessary to substantiate a service connection claim; however, such was returned as undeliverable as the Veteran was noted to be temporarily away.  At such time, the RO also requested and received her service treatment records.  While the RO attempted to schedule a VA examination for her, she failed to appear.  Thereafter, in a rating decision issued in August 1999, the RO denied the Veteran's claim for service connection for migraine headaches.  In this regard, it was noted that, while her service treatment records reflect complaints of headaches beginning in February 1997, which were diagnosed as chronic tension headaches on February 1997 and December 1997 examinations, her January 1999 separation examination was negative for such a diagnosis.  Furthermore, as she did not report for her VA examination, evidence expected from such examination could not be considered.  Ultimately, the RO found that, while the Veteran was seen on several occasions while in service for relief of chronic tension headaches, there was no diagnosis of migraine headaches during service.  Furthermore, there was no evidence of a current diagnosis of such disorder.  Therefore, the Veteran's claim was denied.  Thereafter, she was advised of such decision in an August 1999 letter; however, such was sent to an incorrect address of 13250 Foothill Blvd, #10, in Sylmar, California.  

In this regard, there is a presumption of regularity that VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  For the purposes of this appeal, the presumption of regularity extends to the Veterans Service Center Manager and to other officials at the RO who were responsible for notifying the Veteran of the August 1999 rating decision.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO). 

Significantly, the Veteran may rebut the above presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his case.  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'  Jones v. West, 12 Vet. App. 98, 102 (1998). 

Conversely, clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery.  See, e.g., Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed a decision to '244 Allen St., East Montevallo, AL 35115' when the claimant's correct address was '244 Island St. East, Montevallo, AL 35115'); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed its decision to '2313 Isabela, Philippines' when the claimant's correct address was '3313 Isabela, Philippines'); see also Crain, 17 Vet. App. at 188-89 (finding the existence of clear evidence to rebut the presumption of regularity when VA mailed a statement of the case to an incorrect zip code that was associated with a city located approximately 112 miles from the city corresponding to the correct zip code and appellant alleged nonreceipt).

In the instant case, the Veteran has alleged that she never received the August 1999 rating decision.  Furthermore, as noted above, the RO mailed such decision to an incorrect street address.  Therefore, the Board finds that the presumption of regularity has been rebutted, and the Veteran did not receive notice of the August 1999 rating decision.  Consequently, such rating decision is not final.  See Hauck v. Brown, 6 Vet. App. 518, 519 (1994) (indicating that because the Veteran never received notice of the denial in accordance with 38 U.S.C.A. § 7105(b)(1), the one year period in which to file a notice of disagreement did not begin to run and therefore the decision was not final).  Therefore, her claim for service connection for headaches has remained pending since the RO received her original claim on April 29, 1999.  

Subsequently, the Veteran filed another claim for service connection for headaches that was received by VA on June 4, 2008.  Thereafter, a September 2008 rating decision determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for migraine headaches.  Following the receipt of additional evidence consisting of the Veteran's statement in April 2009, within one year of the issuance of the September 2008 rating decision, the RO again found that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for migraine headaches in a June 2009 rating decision.  See 38 C.F.R. § 3156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thereafter, in July 2009 and November 2009, within one year of the June 2009 rating decision, the Veteran again submitted additional evidence.  Id.

Based on such evidence, the Veteran was afforded a VA examination in May 2010 in order to determine the nature and etiology of her headaches.  At such VA examination, the Veteran's headaches were diagnosed as migraines and, following a review of the record, to include her report of a history of headaches during basic training in 1992, her service treatment records documenting complaints of headaches since 1997, and her post-service treatment records showing a continuity of complaints and treatment referable to headaches, the examiner opined that such were at least as likely as not caused by or a result of military service.  

Based on such opinion, the RO established service connection for migraine headaches in an August 2010 rating decision.  An effective date of June 4, 2008, was assigned as such was the date the Veteran originally reopened her claim.  The Veteran subsequently appealed with respect to the propriety of the assigned effective date and argues that such should be April 29, 1999, the date of her original claim.

Pursuant to 38 C.F.R. § 3.400, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See also 38 U.S.C.A. § 5110.  With regard to establishing an effective date based on a claim for direct service connection, VA regulations provide that such should be the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In the instant case, the Board finds that an effective date of January 13, 1999, but no earlier, for the grant of service connection for migraine headaches is warranted.  In this regard, the Veteran's original claim for service connection was received on April 29, 1999, within one year of her separation from the military on January 12, 1999.  Furthermore, as she did not receive notice of the August 1999 rating decision, her claim remained pending until the August 2010 rating decision that awarded service connection was issued.  Moreover, as discussed previously, the evidence reflects that her migraine headaches manifested during her military service.  In this regard, "date of entitlement" means the date entitlement is factually ascertainable.  See, e.g. McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (in the context of a service connection claim, the Board must determine when the service-connected disability manifested itself under all of the facts found).  Consequently, an effective date of January 13, 1999, but no earlier, for the grant of service connection for migraine headaches is warranted.


	






(CONTINUED ON NEXT PAGE)

ORDER

An effective date of January 13, 1999, but no earlier, for the award of service connection for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


